United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Federal Way, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1512
Issued: October 15, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 23, 2014 appellant filed a timely appeal from a May 21, 2014 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP) finding that she abandoned her
request for an oral hearing. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the nonmerit decision by
OWCP. The last merit decision of record was OWCP’s October 3, 2013 decision. Because
more than 180 days has elapsed between the last merit decision and the filing of this appeal on
June 23, 2014, the Board lacks jurisdiction to review the merits of this case.2
ISSUE
The issue is whether appellant abandoned her request for an oral hearing before an
OWCP hearing representative.

1
2

5 U.S.C. § 8101 et seq.

An appeal of OWCP decisions issued on or after November 19, 2008 must be filed within 180 days of the
decision. 20 C.F.R. § 501.3(e).

FACTUAL HISTORY
On June 15, 2004 appellant, then a 35-year-old mail processor, filed a traumatic injury
claim alleging that on that day she sustained a shoulder and neck injury when she was throwing a
tray of mail on a ledge. By decision dated September 13, 2004, OWCP accepted the claim for
right shoulder acromioclavicular joint separation.
On August 8, 2007 appellant returned to work as a mail processing clerk in a modified
capacity. Beginning June 7, 2013, she began working reduced hours.
On August 10, 2013 appellant filed a claim for compensation (Form CA-7) for leave
without pay beginning June 24, 2013.
In a September 20, 2013 narrative statement, appellant reported that she sustained a
rotator cuff tear, dislocation and sprain of her right shoulder due to her repetitive employment
duties which was a continuation of her original injury. She submitted medical reports in support
of her claim.
By decision dated October 3, 2013, OWCP denied appellant’s recurrence claim on the
grounds that the medical evidence failed to establish that her alleged disability and consequential
conditions were causally related to the accepted June 15, 2004 traumatic injury.
On October 23, 2013 appellant requested a telephone hearing before the Branch of
Hearings and Review.
By letter dated March 20, 2014, OWCP notified appellant that her hearing would be held
on May 6, 2013 at 4:00 p.m. Eastern time. It provided her with a toll-free number to call at that
time to be connected to the hearing representative and court reporter. Appellant did not
participate in the scheduled hearing.
By decision dated May 21, 2014, an OWCP hearing representative found that appellant
had abandoned her request for an oral hearing. The hearing representative noted that appellant
received written notice 30 days in advance of the hearing but failed to participate. The hearing
representative also found no evidence that appellant contacted OWCP either prior to or
subsequent to the scheduled hearing to explain her failure to appear.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides the right to a hearing before an OWCP hearing
representative, stating:
“Before review under section 8128(a) of this title, a claimant for compensation
not satisfied with a decision of the Secretary under subsection (a) of this section is
entitled, on request made within 30 days after the date of the issuance of the
decision, to a hearing on [her] claim before a representative of the Secretary.”3

3

5 U.S.C. § 8124(b)(1).

2

A claimant who has received a final adverse decision by OWCP may obtain a hearing by
writing the address specified in the decision within 30 days of the date of the decision for which
a hearing is sought.4 Unless otherwise directed in writing by the claimant, OWCP’s hearing
representative will mail a notice of the time and place of the hearing to the claimant and any
representative at least 30 days before the scheduled date.5 OWCP has the burden of proving that
it mailed to appellant and her representative a notice of a scheduled hearing.6
Under the mailbox rule, it is presumed, in the absence of evidence to the contrary, that a
notice mailed to an individual in the ordinary course of business was received by that individual.
This presumption arises when it appears from the record that the notice was properly addressed
and duly mailed.7 However, as a rebuttable presumption, receipt will not be assumed when there
is evidence of nondelivery.8 Also, it is axiomatic that the presumption of receipt does not apply
where a notice is sent to an incorrect address.9
The authority governing abandonment of hearings rests with OWCP’s regulations, which
provide in pertinent part as follows: A claimant who fails to appear at a scheduled hearing may
request in writing within 10 days after the date set for the hearing that another hearing be
scheduled. Where good cause for failure to appear is shown, another hearing will be scheduled
and conducted by teleconference. The failure of the claimant to request another hearing within
10 days, or the failure of the claimant to appear at the second scheduled hearing without good
cause shown, shall constitute abandonment of the request for a hearing.10
ANALYSIS
Following OWCP’s October 3, 2013 decision denying her recurrence claim, appellant
requested an oral hearing before an OWCP hearing representative. On March 20, 2014 OWCP
notified appellant that her telephone hearing was scheduled for May 6, 2014 at 4:00 p.m. Eastern
time. It provided her with a toll-free number and pass code to call in at the time of the hearing.
Appellant did not request a postponement, failed to call in at the scheduled hearing and failed to
provide any notification for such failure within 10 days of the scheduled date of the hearing. As
all three conditions for abandonment are met, the Board finds that she abandoned her request for
an oral hearing.11

4

20 C.F.R. § 10.616(a).

5

Id. at 10.617(b).

6

See Michelle R. Littlejohn, 42 ECAB 463 (1991); see also K.D., Docket No. 11-77 (issued August 18, 2011).

7

See Michelle Lagana, 52 ECAB 187 (2000).

8

See C.O., Docket No. 10-1796 (issued March 23, 2011); M.U., Docket No. 09-526 (issued September 14, 2009).

9

See Clara T. Norga, 46 ECAB 473 (1995); W.A., Docket No. 06-1452 (issued November 27, 2006).

10

20 C.F.R. § 10.622(f); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Review of the
Written Record, Chapter 2.1601.6(g) (October 2011). See also M.F., Docket No. 14-128 (issued March 18, 2014).
11

C.H., Docket No. 14-620 (issued June 25, 2014).

3

On appeal, appellant claims that she never received the March 20, 2014 OWCP letter
notifying her of the May 6, 2014 hearing. She did not indicate that her address changed or that
the address used by OWCP was otherwise incorrect. The address used by OWCP in its
March 20, 2014 letter is appellant’s last known address and the same address appellant noted in
her appeal to the Board. The Board has found that, in the absence of evidence to the contrary, a
letter properly addressed and mailed in the due course of business, such as in the course of
OWCP’s daily activities, is presumed to have arrived at the mailing address in due course.12
This is known as the mailbox rule.13 Appellant submitted no evidence substantiating why the
presumption would not apply. Therefore, the Board finds that appellant is presumed to have
received notice of the scheduled hearing and will affirm the hearing representative’s May 21,
2014 decision.
CONCLUSION
The Board finds that appellant abandoned her request for an oral hearing before an
OWCP hearing representative on May 6, 2014.
ORDER
IT IS HEREBY ORDERED THAT the May 21, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 15, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board
12

M.Y., Docket No. 07-2202 (issued February 12, 2008).

13

Jeffrey M. Sagrecy, 55 ECAB 724 (2004).

4

